Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 1 of 12 PAGEID #: 80

IN THE UNITED DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
C.F. BURGER CREAMERY CoO.,
A Michigan company,
Plaintiff
Case No.: 2:20-cv-02936-.
V.

Hon. Edmund A. Sargus, Jr.

DAVID L. FLORENCE,
An individual,
Defendant.

 

CONSENT JUDGMENT AND PERMANENT INJUNCTION

The parties have agreed to the entry of this Consent Judgment and
Permanent Injunction.

Accordingly, IT IS ORDERED, ADJUDGED and DECREED:

1. C.F. Burger Creamery Co. (“Plaintiff”) is a Michigan corporation,
with a principal place of business at 8101Greenfield, Detroit, Michigan, 48228.

2. David L. Florence (“Mr. Florence” or “Defendant”) is an individual
residing at 77 West Branch Road, Little Hocking, Ohio, 45742.

3. Plaintiff, with roots in Michigan since 1929, has sold a wide variety of
dairy products under the well-known brand TWIN PINES FARM DAIRY (also

known as “TWIN PINES”). Today, Plaintiff sells products under the TWIN

 

 
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 2 of 12 PAGEID #: 81

PINES brand to consumers throughout several states, including throughout Ohio
and in West Virginia.

4, On March 17, 2020, the USPTO granted Plaintiff U.S. trademark

 

TWIN PINES ||

a

registration 6012508 for the TWIN PINES logo, HarMpamy , which reflects the

 

 

 

 

 

TWIN PINES mark. Together, the TWIN PINES mark, the various logos
associated with Plaintiff over its 90-year history and the registered TWIN PINES

logo are collectively referred to as the TWIN PINES Marks.

5. In October, 2019, Mr. Florence began selling dairy products,
including bottled milk and drinkable yogurt, with the brand TWIN PINES DAIRY.
He has an Ohio trade name registration dated September 9, 2019, for “T'WIN
PINES DAIRY,” Document Number 201925204120.

6. Mr. Florence also owns the domain name,

www.thetwinpinesdairy.com and an associated website, which bears the banner

 

“WELCOME TO TWIN PINES DAIRY.” The website promotes the milk and
yogurt products and gives locations where the products can be purchased In
addition, the email address of Mr. Florence is twinpinesdairy18@gmail.com.

7. On July 30, 2019, Plaintiff applied for a USTM registration (Serial
No. 88550770), for the word mark, TWIN PINES FARM DAIRY based on a date

of first use of December 31, 1931, in International Class 29, for dairy products,
2
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 3 of 12 PAGEID #: 82

namely, cream, half and half, table cream, light cream, whipping cream, and non-
alcoholic egg nog. Mr. Florence filed a Notice of Opposition against Serial No.
88550770, which is the now pending Opposition at the U.S. TTAB, Proceeding
No. 91255551. There is currently on file at the TTAB a motion to suspend
Proceeding No. 91255551, based on this action.

8. On June 5, 2020, Plaintiff initiated this proceeding, asserting that Mr.
Florence’s use in commerce of TWIN PINES DAIRY for dairy products similar to
those offered by Plaintiff has caused, and if permitted to continue, is likely to
continue to cause confusion in the marketplace.

9. Mr. Florence acknowledges that there has been actual confusion in the
marketplace associated with the sales of his dairy products as compared to those of
Plaintiff.

10. Mr. Florence acknowledges Plaintiff's prior rights in the TWIN
PINES Marks and agrees never to challenge or oppose any use or registration by
Plaintiff of the TWIN PINES Marks.

11. The parties have decided to settle this matter pursuant to this Consent

Judgment and Permanent Injunction, with both parties agreeing not to appeal same.

Accordingly, the parties agree to the following terms of this Consent Judgment:

 
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 4 of 12 PAGEID #: 83

1. This Court has jurisdiction over the parties and the subject matter

(trademarks) and venue is proper in this court and district.

2. The parties consent to this Consent Judgment as a final resolution of

all claims and agree that the terms will be binding upon each party and their

employees and associates.

IT IS HEREBY ORDERED that Mr. Florence, along with his employees

and associates, hereafter, “Defendant,” shall do as follows:

A.

On or before sixty (60) days from the date the Court approves
of and enters this Judgment (the “phase-out period”),
Defendant shall completely and permanently stop using the
phrase or trademark TWIN PINES, whether alone or with other
words, designs, or letters, including as part of a longer phrase
(for example, TWIN PINES DAIRY FARM). This prohibition
applies to labels, internal signage (for example, on refrigerated
dairy cases or on retail shelves), external signage (for example,
on delivery trucks, billboards, or on buildings), or on product
packaging, such as milk, yogurt and cheese bottles, cartons, or
other containers, or on or in any web sites, URLs, email

addresses, such as twinpinesdairy 18@gmail.com, electronic

 

advertisements, such as on Google ads, or television, radio, or
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 5 of 12 PAGEID #: 84

print advertisements, such as on flyers, coupons, advertising
circulars and the like, and on metadata, or hashtags.

B. _ By the end of the phase-out period Defendant shall stop using
the TWIN PINES Marks, as defined above, and shall never use
any of the logos that Plaintiff has used in connection with the
sale of products or services over the last ninety years, or
confusingly similar variations thereof.

C. By the end of the phase-out period Defendant shall permanently
stop using TWIN PINES as part of the name of his dairy
business. He will also change his trade name with the Ohio
Secretary of State.

D. By the conclusion of the phase-out period, Defendant shall take
all reasonable and necessary action so that Defendant’s “TWIN
PINES” will no longer appear in or on any such websites,
public records, accounts, newspapers, or other periodicals, or on
any materials or platforms. Among other things, to the extent
he uses TWIN PINES as a keyword, @TwinPines as a Twitter®
handle or in any other capacity, he should change those as well.
Thus, for example, Defendant must change any and all social

media to remove TWIN PINES therefrom, including, without

 
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 6 of 12 PAGEID #: 85

limitation, and as applicable, LinkedIn.com, Facebook,
Instagram and Craigslist, whitepages.com and
yellowpages.com, in ads in local newspapers and other
periodicals, on all ratings or review platforms, such as Yelp and
Google Maps, on job posting/review platforms, such as
indeed.com, and on print and electronic promotional materials.
Defendant shall continue good faith monitoring and follow up
as necessary to comply with this provision even after the
conclusion of the phase-out period.

E. As for Facebook®, Defendant recognizes that, although he will
need to delete TWIN PINES from his Facebook page, he would
like to maintain the positive comments thereon relating to his
dairy products. What he proposes to do is change the name on
his TWIN PINES Facebook page to a new name if Facebook

allows it, so that the customer feedback remains and to make it

 

clear that he has adopted a new name for the same product. If
Facebook declines to cooperate, then the Facebook page will
need to be taken down by the conclusion of the phase-out

period.

 
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 7 of 12 PAGEID #: 86

F. Further, if Defendant is contacted by customers interested in
purchasing his products, he may indicate that he is no longer
using the Twin Pines brand name and may indicate the new
brand name and website.

G. While this judgment is a matter of public record, Mr. Florence
shall not volunteer the financial terms of Par. 8 hereof, or that
Plaintiff is providing monetary compensation to him to assist
with the required phase-out.

H. Defendant will stipulate in writing with Plaintiff to a dismissal
with prejudice of Proceeding No. 91255551, his Opposition at
the TTAB. Fishman Stewart will facilitate preparation and
filing of the dismissal with prejudice.

I. The term, “Subject Domain Name” shall refer to Defendant’s
domain name, www.thetwinpinesdairy.com. Within sixty (60)
business days after the Court’s entry of this Consent Judgment,
Defendant shall:

(i) Acquire a domain name that does not conflict with

the terms of this Agreement;
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 8 of 12 PAGEID #: 87

(ii)

(iii)

(iv)

(v)

Transfer all web content and data from the Subject
Domain Name to the new domain referenced in (i)
above;

Complete transfer and/or removal of all web
content and data from the Subject Domain Name;
and

If he wishes to do so, in advance of the conclusion
of the phase-out period, advise all visitors to the
Subject Domain Name of the planned termination
of the existing web site and provide the new web
site address they should visit in its place.
Defendant shall, in good faith, work with Fishman
Stewart to complete the transfer of the Subject
Domain Name to Fishman Stewart’s GoDaddy
account (domains@fishstewip.com) before the
conclusion of the 60 days; in other words, Mr.
Florence needs to take the necessary actions and
provide the necessary information and documents
to transfer the Subject Domain Name, including,

initiating the transfer, unlocking the Subject
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 9 of 12 PAGEID #: 88

Domain Name and providing the transfer code to

Fishman Stewart.

J. Any new mark or logo adopted by Defendant may be submitted
to Plaintiff's counsel Fishman Stewart for approval prior to
adoption in order that counsel and Plaintiff may make a
reasonable determination that such logo is sufficiently distinct
from the TWIN PINES Marks.

K. Neither party shall denigrate or otherwise discredit the other
party or the quality of the other party’s goods or services.

L. To demonstrate Plaintiff's good faith and to support
Defendant’s efforts to make the foregoing changes, Plaintiff
will pay Defendant a total of $8,000.00 in accordance with the
following schedule: After the Court enters this Consent
Judgment, Plaintiff shall transfer to Defendant’s account
$1,000.00. After the United States Patent and Trademark
Office enters the dismissal of TTAB Opposition No. 91255551,
Plaintiff will transfer to Defendant’s account an additional
$2,000.000. If Defendant chooses to send Plaintiff notice of its
new name and it is approved, Plaintiff will transfer to

Defendant another $1,000.00. After Defendant completes the

 

9
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 10 of 12 PAGEID #: 89

transfer of his domain name, including unlocking the Subject
Domain Name and providing the transfer codes to Fishman
Stewart, Plaintiff will transfer an additional $1,000.00. At the
conclusion of the sixty days, once Plaintiff satisfies itself that
all these terms are met, Plaintiff will transfer the balance of the
promised amount so that Defendant will have received the full
$8,000.00.

M. _ If, following the conclusion of the sixty days, Plaintiff becomes
aware of any continued uses by Defendant of any of the TWIN
PINES Marks or associated logos, or other violation of these
terms, Plaintiff will give Defendant written notice of such
violations by delivery to Defendant’s address above and
Defendant promises to address and cure any such violation
within five days of receiving notice. If Defendant is unable to
cure the use within five business days, he must provide Plaintiff
with a valid reason supporting such inability to cure. At that
point the parties shall attempt to arrive at a resolution of the
issue. If Defendant fails to provide Plaintiff with a valid reason
supporting his inability to cure, he will be liable for liquidated

damages in the amount of $7,000. More than three such

10

 
Case: 2:20-cv-02936-EAS-EPD Doc #: 4 Filed: 07/17/20 Page: 11 of 12 PAGEID #: 90

failures will subject Defendant to liquidated damages in the
amount of $100,000.00.

N. Subject to the terms herein, each party shall bear its or his own
costs and attorney fees in connection with this proceeding, the
opposition, and this Agreement.

3. The terms of the permanent injunction set forth in Paragraphs A-N are
intended to be a final resolution of any and all claims Plaintiff has asserted against
Defendant and shall be binding on the Parties’ successors and assigns.

4, This Court shall retain jurisdiction over this Consent Judgment in

order to enforce it.

SO ORDERED this day of , 2020.

 

U.S. District Judge Hon. Edmund A. Sargus, Jr.

11

 
 
